Title: To James Madison from John Adams, 23 March 1815
From: Adams, John
To: Madison, James


                    
                        
                            Sir
                        
                        Quincy March 23 1815
                    
                    The inclosed Letter Supposes more importance in my Judgment than it deserves. Whatever it is worth, however, it is all in favour of the request in it. Waterhouse is another Rush: and for no other Reason that I can conjecture than his respect and able Services to the national Government for the last fourteen Years, has been cruelly treated by the worst Faction against it.
                    I Submit the Subject to the rightful Authority and have the honour to remain, Sir, your most obedien[t] Servant
                    
                        
                            John Adams
                        
                    
                